Citation Nr: 1313921	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with associated spasm ("back disability").

3.  Whether there was clear and unmistakable error in a February 2003 Regional Office decision which awarded a 20 percent rating for a right knee disability.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008, June 2009, March 2010, and April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his substantive appeal, the Veteran not only argues that a clear and unmistakable error occurred in the award of 20 percent in a supplemental statement of the case issued in February 2003, but also appears to argue that a clear and unmistakable error occurred in the assignment of the effective date of the award for a compensable rating.  As such, the issue of an earlier effective date for a compensable rating for the right knee disability based upon clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In August 2012, the Board received in VA treatment records from October 2011-June 2012.  The Veteran waived RO consideration of this evidence in a letter received in February 2013.

The issue of an increased ratings for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a supplemental statement of the case in February 2003 the RO increased the rating for the Veteran's service connected right knee disability from noncompensable to 20 percent; in May 2003 the Veteran withdrew his appeal for a higher rating, and the 20 percent rating became final by operation of law; no error of fact or of law that was outcome determinative was made in the assignment of the 20 percent rating for the Veteran's right knee. 

2.  For the period considered in this appeal, the Veteran's right knee disability has caused pain, slight limitation of motion (0 degrees of extension and 90 degrees of flexion, at its most limited state) that has not been additionally functionally limited by pain, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

3.  The Veteran has slight instability in his right knee.

4.  There is nothing unique or unusual about the Veteran's service connected right knee disability that would render the schedular rating criteria inadequate.


CONCLUSIONS OF LAW

1.  The February 2003 supplemental statement of the case did not contain clear and unmistakable error of fact or of law.  38 C.F.R. §§ 3.104 and 3.105(a) (2012).

2.  The criteria for a rating in excess of 20 percent for arthritis of the right knee have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261 (2012).

3.  The criteria for a 10 percent rating for instability of the right knee have been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In a claim of clear and unmistakable error, the duties to notify and to assist under the VCAA are not applicable as the determination as to the existence of clear and unmistakable error is based on the facts and the law in existence at the time the challenged decision was made, and no further factual development is appropriate.  Parker v. Principi, 15 Vet. App. 407, 411-12 (2002) (VCAA is not applicable to a claim of clear and unmistakable error in a rating decision by the RO, citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)).

Duty to Notify

With regard to the Veteran's right knee disability claim, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The RO provided pre-adjudication VCAA notice by letter, dated in April 2009.  The notice included the type of evidence needed to substantiate the claim for increase, namely evidence that the symptoms had increased.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would seek obtain any non-Federal records on his behalf.  The notice letter also included the provisions for calculating effective dates of a claim and for determining the degree of disability.

As for content of the VCAA notice, the letter substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and records from private medical caregivers, and afforded the Veteran VA examinations in October 2008, April 2009, February 2010 and December 2010.  

The VA examiners reviewed the Veteran's medical history, including his service treatment records, an interviewed and examined the Veteran, as well as made sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not challenged the adequacy of any of the examinations.  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

II. Clear and unmistakable error (CUE)

A claimant whose VA claim has been adjudicated by an RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  Such a final decision may, however, be reversed or amended where evidence establishes that it was a product of clear and unmistakable error.  38 C.F.R. § 3.105(a).

In this case, the RO initially awarded a noncompensable rating for the Veteran's right knee disability in a rating decision in March 1999.  The Veteran appealed this decision to the Board and in September 2002 the Board remanded for further development.  In a February 2003 supplemental statement of the case, the RO awarded a 20 percent rating for the Veteran's right knee disability, based on the findings made at a January 2003 VA examination.

The RO also advised the Veteran he could submit additional argument or evidence or have his appeal returned to the Board for a decision.  He was also told he could withdraw his appeal if he was satisfied with the result of the award of 20 percent.  In May 2003, the Veteran clearly and unmistakably checked a box indicating that he was satisfied with decision and he wished to withdraw his appeal. 

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204 (a).  Withdrawal of an appeal will be deemed a withdrawal of the notice and the substantive appeal as to the issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under the rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  

However, by May 2003, the time period for filing a new notice of disagreement to the March 1999 rating decision had expired.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Therefore, the receipt of the written withdrawal of the appeal in May 2003 caused that appeal to become final.
 
Once a decision becomes final, the law holds that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).  In this case, there was no new and material evidence submitted within the year, and therefore it must be shown that CUE was made in the February 2003 supplemental statement of the case in order to warrant a change in the rating assigned. 

The Board understands the Veteran is contending that the clear and unmistakable error occurred in the February 2003 supplemental statement of the case awarding a single disability rating of 20 percent for the right knee disability.  While a supplemental statement of the case is normally not considered a "final" decision for the purpose of CUE, in this case, the Veteran's action to withdraw his appeal following the February 2003 supplemental statement of the case brings finality to that decision.  As such, for purposes of this analysis, the Board will treat the February 2003 supplemental statement of the case the same as if it was a rating decision awarding the Veteran 20 percent for the right knee disability.  

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a). 

Clear and unmistakable error is defined as follows:  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said the reasonable minds could only conclude that the original decision was fatally flawed.  A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ or that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993). 

If a claimant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo, 6 Vet. App. at 44.

In October 2009, the Veteran submitted a statement arguing that he had arthritis and instability/limitation of motion in his knee and therefore a separate compensable rating should have been assigned for his arthritis at the time of the 2003 rating decision.  However, at the time of the February 2003 award, and currently, a knee disability could be rated either based on painful limitation of motion secondary to arthritis, or based on instability.  That is instability and limitation of motion are/were potentially separate ratings.
As noted, clear and unmistakable error must be based on the record and the law that existed at the challenged decision was made.  Here, it does not appear the Veteran is asserting that there were incorrect facts applied by the RO in February 2003, but rather, the statutory and regulatory provisions existing at the time were incorrectly applied.  

The governing Diagnostic Codes for limitation of motion of a knee with arthritis are, and were at the time of the February 2003 supplemental statement of the case, Diagnostic Codes 5260 (flexion) and 5261 (extension).  Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    
 
Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Based on the evidence of record as of February 2003, the Veteran would not have been entitled to a compensable rating based on limitation of motion, as for example the January 2003 VA examination reported full extension and flexion to 90 degrees.  

There was no basis for a separate rating for arthritis based on non-compensable limitation of motion because the Veteran had full extension and considerable flexion of his right knee.  The Rating Schedule indicates that extension limited to 5 degrees or limitation of flexion limited to 60 degrees warrants a noncompensable rating of zero percent.  The Veteran, however, had full extension and flexion to 90 degrees, so he did not even meet the criteria for a separate but noncompensable rating under Diagnostic Codes 5260 and 5261.

The Board acknowledges that it is, and was in 2003, the intent of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (explaining that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  As such, in some cases a 10 percent rating can in certain instances be assigned based on a finding of pain.  

However, the regulations also caution that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, the RO specifically considered painful movement in awarding the 20 percent rating for moderate instability under Diagnostic Code 5257.  Essentially, the RO found that while there was not actually evidence of instability, because testing for instability was painful, a 20 percent rating should be assigned.  As such, awarding a separate 10 percent rating for the Veteran's knee pain based on the application of another Diagnostic Code, when the pain was already specifically accounted for in the rating that was assigned would tend to violate the rule against pyramiding, as it would create a windfall for the Veteran.  38 C.F.R. § 4.14.  

As noted, the a CUE may only be awarded when it is found that the error was both undebatable and that but for the error, the result would have been different.  As discussed, this high standard has simply not been met in this instance.  

A motion for CUE must also be plead with specificity.  In this case, the Veteran has specifically argued that a separate rating should be assigned for arthritis.  However, while arthritis was shown to be present at the time of the February 2003 rating, arthritis is rated based on limitation of motion and pain; and the evidence of record as of 2003 did not show compensable limitation of motion, and pain was specifically contemplated in the rating that was assigned.  In fact, the sole reason a compensable rating was assigned was in recognition of pain.

The Veteran has asserted that the diagnosis of arthritis alone warrants a separate rating apart from any ratings for loss of function such as loss of motion.  However, as noted, the Ratings Schedule provides that arthritis is to be rated by loss of function.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The ratings are an attempt to offset the disability and impairment that is caused by a disease and not simply an award for the disease itself.  See 38 C.F.R. § 4.1.  Under Diagnostic Code 5003, a separate rating for arthritis is warranted only if there is non-compensable limitation of motion, and pain from the arthritis.  However, as noted the pain from the arthritis was specifically being compensated.
 
To the extent the Veteran alleges the evidence was improperly weighed or evaluated, such an allegation does not constitute clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Additionally, the Veteran's specific contention that a separate rating was warranted for pain and arthritis has been disproved.  Moreover, while it has been explained that the RO likely made a mistake in assigning the 20 percent rating for instability based on pain, if anything, this benefitted the Veteran, as no instability was found to be present at that time and a 10 percent (not 20 percent) rating was assigned for arthritis with painful, but noncompensable, limitation of motion.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA at the time of the February 2003 supplemental statement of the case and that the statutory and regulatory provisions extant at the time were correctly applied.  Therefore, the Veteran's claim of CUE is denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2007, the Veteran filed a claim seeking a rating in excess of 20 percent for his right knee disability.
  
Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, each of the Veteran's knees currently receives at least a 10 percent rating, and thus he already receives a minimum compensable rating for each joint.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

It is noted at the outset that while the Veteran's 20 percent rating was initially assigned under DCs 5010-5257 based on pain and instability.  The RO has subsequently found that the Veteran's right knee symptomatology is more appropriately rated based on limitation of motion.  Diagnostic Code 5257 had not been in effect for 20 years or more when it was changed to Diagnostic Code 5260, and therefore, the RO was within its authority to make such a change.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Moreover, such a change makes sense in that a rating based on pain is traditionally evaluated based on limitation of motion and the pain and other functional limitation which may limit motion.

The Board will now turn to the question of whether a rating in excess of 20 percent is warranted for the Veteran's right knee disability.  It is acknowledges that the Veteran has been diagnosed with arthritis, established by x-ray findings, and arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved. 

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension and for instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-04 (September 17, 2004).

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

As noted, the Veteran's claim for an increased rating was received in April 2007 at which time he asserted that his right knee was causing problems with employment and getting around.  He indicated that standing and bending was causing discomfort in the knee.  

He was provided with a VA examination in June 2007 at which he denied having undergone any surgeries or injections for his right knee.  He reported that he played golf on a hilly course and walked 70 percent of the time.  He usually had no pain during play, but did experience stiffness and swelling the following day which he treated with over the counter ointments and aspirin.  He worked taking youth on excursions and camping trips.  He explained that took medication three times a week for pain, but had not missed any time from work in the previous year.  The Veteran demonstrated range of motion from 0-110 degrees with some pain in the anterior knee with full flexion.  Repetitive motion did not reduce the range of motion or cause any increase in pain.  There was no muscle spasm, tenderness, effusion, heat or redness in the right knee.  There was no atrophy, and there was no instability detected.  The Veteran did not use any assistive devices.  The examiner opined that there were no significant effects on the Veteran's occupation.  The Veteran was also noted not to have experienced flare-ups with additional limitation.

At a VA examination in October 2008, the Veteran was noted to deliver mail and drove a truck.  He stated that he right knee would occasionally act as if it wanted to give way, but the Veteran denied using any braces or other devices, to include a cane, walker or special shoes.  The Veteran reported taking ibuprofen occasionally as needed.  The Veteran had no effusion or heat.  Following repetitive motion, the Veteran lacked 10 degrees of full extension, and 20 degrees of full flexion, with discomfort after three excursions.  

In April 2009, the Veteran underwent another VA examination at which x-rays of the right knee did not show any effusion.  The Veteran continued to be employed delivering mail and driving a truck.  He stated that his knee on occasion would give way by folding underneath him on occasion, but it did not lock.  He denied using a cane or a brace.  On examination, there was no joint heat, effusion, or laxity of the knee joint or kneecap.  The Veteran had painful excursion from -10 degrees to 90 degrees with repetition and there was pain, but no weakness, fatigability, or loss of endurance.  The pain on flexion was described as moderate to severe but there was less pain upon extension.  The examiner diagnosed the Veteran with traumatic arthritis of the right knee with deterioration of the lateral compartment, slight valgus instability, pain, and diminished flexibility. The examiner added that the Veteran's knee did interfere with his occupation and activities of daily living.  He also stated that there was pain on range of motion, but no additional limitation with repetitive motion.  There were no flare-ups, but the Veteran's knee was unstable on occasion.

In a September 2009 VA treatment record it was noted that the Veteran had full range of motion in his right knee with stiffness on extension.  The Veteran's gait was normal.  The Veteran was referred to orthopedic services for evaluation of a meniscal tear and partial tear of the anterior cruciate ligament (ACL).  The Veteran also reported that his knee had buckled several days earlier, but no give away was detected at the time of the evaluation.

In October 2009, an MRI showed a complex lateral meniscal tear and a partial tear of the anterior cruciate ligament (ACL).  There was also moderate joint effusion.
In November 2009, the Veteran reported that over the previous few months his right knee pain had increased.  He stated that instability was his main complaint, and he reported that he had been prescribed a brace which he was wearing and which made him feel better about the instability in his knee.  On examination, the Veteran demonstrated range of motion from 0-100 degrees.  The knee was stable to varus and valgus stress, and the Veteran had a firm endpoint on anterior drawer testing.  An MRI report dated in October 2009 revealed the Veteran had a torn medial meniscus and a torn anterior collateral ligament in the right knee.  

In February 2010, the Veteran underwent another VA examination where he reported occasional swelling of the right knee.  He also stated that his right knee goes out and stiffens on him.  He reported wearing a hinged knee brace while working that he stated helped and prevented the knee from going out on him.  The Veteran reported zero pain with rest and pain reaching 8-9/10 with activity.  The examiner noted the Veteran got up and sat in a chair without difficulty.  He walked with a limp and used a cane, but his gait was observed to be completely normal without the brace and cane.  The right leg was l cm. less in circumference.  There was a barely noticeable increased valgus on the right side.  There was no instability and the Lachman test was negative.  The McMurray test was positive (suggesting a meniscus tear).  There was no joint line tenderness.  Range of motion was 0 to 120 degrees without pain but complaints of stiffness of the right knee at the extreme of flexion.  The neurological examination did not reveal any abnormalities.  X-rays demonstrated degenerative joint disease in the lateral compartment with narrowing and spurring, but no effusion was shown.  There also was patellofemoral degenerative disease and some roughing on the medial femoral condoyle.  The Veteran denied any locking, and did not complain of any fatigability or lack of endurance.   

In his April 2010 substantive appeal, the Veteran reported that is right knee had worsened since his 2009 VA examination, asserting that he had lateral instability in his knee which caused it to go out.

In May 2010, the Veteran stated that he rarely used his knee brace, and he was not using a cane at the time of the evaluation.  The Veteran had moderate effusion, and some warmth.

At physical therapy in June 2010, the Veteran was noted to have full range of motion in his right knee.  There was slight instability with varus testing of the Veteran's right knee.

At a December 2010 VA examination, the Veteran stated he used his brace intermittently.  He reported experiencing pain and swelling but denied that his right knee locked or went out.  He reported discomfort on a daily basis, which was worsened by squatting, kneeling, or climbing.  The Veteran had no limitations in walking.  The discomfort reached 8-9/10 with activity.  At rest, he had no pain in the right knee.  

The range of motion was 0 to 110 degrees without pain.  After three repetitions, the Veteran experienced pain, maximally at -5 degrees extension and 100 degrees flexion.  The examiner also noted guarding at the extremes of motion and there was no loss of function with pain, fatigue, weakness, lack or endurance, or incoordination with repetition.  The McMurray test and the Lachman test were negative.  The knee was stable.  The examiner did note patellofemoral heat and redness in the right knee.  The examiner noted that the Veteran had a torn meniscus demonstrated in the October 2009 MRI and diagnosed right knee degenerative arthritis with torn lateral meniscus.  It affected the Veteran occupationally with lifting, bending, twisting, squatting, or kneeling.  The Veteran had a brace, but did not wear it, and his gait was normal.

The additional VA treatment records have been reviewed, but they fail to describe symptomatology that is not already described in the VA examination reports.

As noted, the Veteran's service connected right knee disability is currently rated at 20 percent based on limitation of motion.  When service connection was initially granted for the Veteran's right knee disability in the March 1999 rating decision, the Diagnostic Code assigned was 5010 for arthritis.  Following the grant of 20 percent, the RO coded the Veteran's rating as 5010-5257, which is confusing as 5010 is a rating for arthritis which is rated based on limitation of motion, whereas 5257 is based on instability (and the rating action specifically found that instability was not shown).  Subsequently, in an August 2007 rating decision and in each rating action thereafter, the RO rated the Veteran's disability under Diagnostic Code 5260.  

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  However, in this case, service connection has only been in effect for the Veteran's right knee since January 1996, a period of less than 20 years.  As such, VA is not precluded from changing the rating criteria, provided that it explains the reasons for its decision.  Here, the Veteran's right knee disability has consistently been rated based on arthritis, which the regulations provide is to be rated based on limitation of motion.  Even the rating decision that assigned the initial compensable rating found that instability was not actually present, and then rated the Veteran based on pain.  However, pain is a component to be considered in evaluating range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not a factor in considering instability.  As such, the 20 percent rating that is provided is more appropriately based on limitation of motion and not on instability. 
  
Turning first to the question of a rating based on limitation of motion, the Veteran has demonstrated significant range of motion throughout the course of his appeal.  In fact, on each occasion that flexion was tested, the Veteran was able to flex his knee to at least 90 degrees, which greatly exceeds the 60 degree limit for even a noncompensable rating.  For example, at his most recent VA examination in December 2010, the Veteran demonstrated flexion to 110 degrees without pain.

The Board notes that the VA examination in October 2008 reported the Veteran lacked 10 degrees full extension.  That appears to meet the criteria for a 10 percent rating under Diagnostic Code 5261 for limitation of extension.  That finding, however, has not been replicated since that examination.  Since different examiners, at different times, will not describe the same disability in the same language and the Board must reconcile the evidence into a consistent disability picture, the Board finds that the right knee disability has not resulted in a limitation of extension motion under Diagnostic Code 5261, even as a separate noncompensable rating.  Here, it is important to note that while the Veteran is currently assigned a 20 percent rating for his knee based on limitation of motion, the fact remains that he has for the most part not demonstrated either compensable flexion or compensable extension during the course of this appeal.  Thus, to the extent that the Veteran occasionally showed compensable limitation of extension, the Board believes that the 20 percent rating for limitation of motion adequately compensates any limitation of extension that has been present during the course of the Veteran's appeal.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran has been shown to experience some pain on range of motion testing.  However, it has not been shown that pain, or other functional limiters such as weakness, stiffness, fatigability, or lack of endurance, even following repetitive motion, have limited the range of motion in the Veteran's right knee to such a degree that a rating in excess of 20 percent would be warranted.  For example, at the April 2007 VA examination, the Veteran had pain on range of motion testing, but the repetitive motion did not reduce the range of motion or cause any increase in pain.  In April 2009, there was pain with repetition, but no weakness, fatigability, or loss of endurance.  In December 2010, the Veteran had pain with repetitive motion, but again there was no loss of function with pain, fatigue, weakness, lack or endurance, or incoordination with repetition.

However, even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion of the right knee.
 
The Board has also considered whether a separate rating is warranted under Diagnostic Code 5257.  In this case, the evidence is somewhat mixed as to whether the Veteran has instability in his right knee.

At a VA examination in June 2007 there was no instability detected and the Veteran denied using any assistive devices.  

At a VA examination in October 2008, the Veteran stated that he right knee would occasionally act as if it wanted to give way, but he again denied using any braces or other devices, to include a cane, walker or special shoes.  

In April 2009, the Veteran underwent another VA examination at which he stated that his knee on occasion would give way by folding underneath him on occasion, but it did not lock.  He denied using a cane or a brace.  On examination, there was no joint heat, effusion, or laxity of the knee joint or kneecap.  The examiner diagnosed the Veteran with traumatic arthritis of the right knee with deterioration of the lateral compartment, slight valgus instability, pain, and diminished flexibility. The examiner added that the Veteran's knee was unstable on occasion.

In a September 2009 VA treatment record, the Veteran reported that his knee had buckled several days earlier, but no give away was detected at the time of the evaluation.

In November 2009, the Veteran reported that over the previous few months his right knee pain had increased.  He stated that instability was his main complaint, and he reported that he had been prescribed a brace which he was wearing and which made him feel better about the instability in his knee.  On examination, the knee was stable to varus and valgus stress, and the Veteran had a firm endpoint on anterior drawer testing.
 
In February 2010, the Veteran underwent another VA examination where he reported occasional swelling of the right knee.  He also stated that his right knee goes out and stiffens on him.  He reported wearing a hinged knee brace while working that he stated helped and prevented the knee from going out on him. 
There was no instability and the Lachman's test was negative. 

In his April 2010 substantive appeal, the Veteran reported that is right knee had worsened since his 2009 VA examination, asserting that he had lateral instability in his knee which caused it to go out.

At physical therapy in June 2010, there was slight instability with varus testing of the Veteran's right knee.

At a December 2010 VA examination, the Veteran stated he used his brace intermittently.  He reported experiencing pain and swelling but denied that his right knee locked or went out.  McMurray test and the Lachman's test were negative, and the right knee was found to be stable.  

Having reviewed the evidence of record, and resolving reasonable doubt on the Veteran's behalf, the Board concludes that a separate 10 percent rating is warranted for slight instability in the right knee.  A 20 percent rating is not warranted for instability, as moderate instability/subluxation has not been shown.  As noted the Veteran does have a brace for his knee, but he only uses it intermittently.  Moreover, when instability has been described, it has been termed "mild" and no instability was found on testing at the Veteran's most recent VA examination.

The Board has considered the additional relevant Diagnostic Codes, but has concluded that they do not provide for a higher rating.  Diagnostic Code 5256 is not applicable as there  has been no suggestion of ankylosis of the knee during the course of the Veteran's appeal.

Under Diagnostic Code 5258, a 20 percent rating is assigned when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint.

Here, the evidence has shown that the Veteran has a meniscus tear in his right knee.  However, his knee has not been shown to be manifested by frequent episodes of locking, pain and effusion into the joint.  For example, at the February 2010 VA examination, the Veteran denied any locking.  It is also noted that effusion was seen infrequently.  As such, a rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5259 is not for application, as the Veteran has not undergone a meniscectomy.

As described, a separate 10 percent rating is warranted for instability, and to that extent, the Veteran's claim is granted.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran reported pain, swelling, and some limitation of motion and function related to his right knee such as squatting.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the Diagnostic Codes 5257, 5260, and 5261 adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the right knee and elbow disabilities.  The Board notes that the VA examiners discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that his right knee caused some problems with employment, but he has not alleged that he is unemployable on account of his service connected right knee disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right knee disability.
 
ORDER

The claim of CUE in the February 2003 RO decision is denied.

A rating in excess of 20 percent for limitation of motion of the right knee is denied.

A 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is service connected for degenerative disc disease of the lumbar spine with associated spasm (lumbar spine disability), currently rated at 10 percent.  The Veteran contends at all relevant times that the level of severity of the disability warrants a higher rating.

After the last VA examination in December 2010, the Veteran provided additional records from the VA Medical Center (VAMC) indicating the Veteran received a back brace in February 2012.  At the VA examination in December 2010, the examiner noted that the Veteran did not use any brace for his back.  As the record suggests that the Veteran's back disability may have worsened since his VA examination in December 2010, the Veteran should be afforded a new VA examination to determine the current level of severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
In addition, before the Veteran receives any VA examination, the RO should obtain updated VAMC records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from Little Rock/Central Arkansas VA Medical Center and all associated outpatient clinics from July 2012 to the present.  All attempts to obtain these records should be documented in the file.

2.  After the foregoing record development is completed, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims folder should be provided to the examiner and a complete rationale should be provided for all opinions rendered. 

The examiner should:

a) indicate whether there is any evidence of favorable or unfavorable ankylosis of the spine or evidence of a spinal fracture;

b) determine the range of motion in the Veteran's back in degrees, including an assessment of whether the range of motion is additionally functionally limited by pain, weakness, stiffness, fatigability, and/or lack of endurance, to include following repetitive motion or during flare-ups.  Any such additional limitation of motion should be quantified in degrees of motion lost to the extent possible. 

c) determine if the Veteran has either muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

d) determine if the Veteran has any separate neurologic disability that is secondary to his service connected back disability; and  

e) determine if the Veteran experiences incapacitating episodes of intervertebral disc syndrome, defined as a
period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, determine the frequency and total duration of such episodes 

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


